Title: Abigail Adams to Mary Smith Cranch, 8 October 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          London october 8th 1787
          My dear sister
        
        I have just sent some Letters to go by Captain Folger, but find he does not sail so soon as captain Cushing. Should he arrive before Folger without a Line I know by experience how fruitfull your imaginition would be of conjectures, and tho I have said all that appeard to me of importance, & perhaps more than others will think of any, in my Letters on Board Folger, I forgot to inclose a paper which I promised, and which will require my other Letters to explain.
        Pray is our Native Town yet destitute of a setled Pastor? What is become of mr & mrs Evans? and where is my old Friend Charles Storer, indeed I feel conscious that I have not used him well. I am indebted to him for Several Letters, but I really have so many to whom I am by duty as well as inclination obliged to write that, when a vessel is going to sail, my whole time is occupied—
        I think of all my Friends with an unabated affection, & hope the period is not far distant when I shall meet them again. Some alass, I shall miss—but this is the portion of mortality.
        Remember me affectionately to mr Cranch. I cannot get mr Adams to write half the Letters I want him to. he is so buisily employd about his Books, I tell him he will ruin himself in Publishing his Books, he says they are for the Benefit of his Country, and he allways expected to be ruind in her service, but I am really affraid he will kill himself in her service too, for his unwearied application has brought a nervious pain in his Head which allarms me at times.— he is not now a young man, and has Served the publick Years enough to have been at his ease the remainder of his Life, if half the assiduity had been employd in his own private affairs.
        adieu my dear Sister Remember me to all Friends, for this is the only Letter which I shall write by Cushing— I have sent the Critical Reviews to dr Tufts by Cushing, the Letter to him Folger has—
        ever yours
        A Adams
      